DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0331282, “Yamada”) in view of Higashio et al. (US 2003/0072078, “Higashio”) and further in view of Lee et al. (US 2016/0252665, “Lee”), and further in view of Lee et al. (US 2008/0038459, “Lee ‘459”).
Regarding claim 1, Yamada teaches a polarizing plate comprising a polarizer ([0077], [0078]) and a polarizer protection film (e.g., [0083]). Yamada teaches that the polarizing protection film may be, for example, a polyethylene terephthalate film having a thickness of from 40 to 100 micrometers and a moisture permeability of between 0 and 30 g/m2/day ([0095], [0096] and [0103], [0104]).		In the same field of endeavor of optical films for polarizing plates ([0004]), Higashio teaches a preferable shrinkage force for a film for use in a polarizer is less than 8 N/ 10 mm and that a shrinkage force on this range can effectively suppress brightness irregularities in the film due to the effect of heat treatments ([0031]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have reduced the shrinkage force for the films of Yamada, including the first protective film, to less than 8 N / 10 mm (including to within the presently claimed range) in order to effectively suppress brightness irregularities in the film due to the effect of heat treatments ([0031]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. Higashio additionally teaches that biaxially stretching a film under the influence of a heat treatment introduces compensation properties in both the thickness direction and the in-plane direction and it therefore would have been obvious to have employed a biaxially stretching step in order to provide the protective film with compensation properties in both the thickness direction and the in-plane direction ([0079]). 	Modified Yamada fails to specifically teach the heat treatment step presently claimed wherein the heat treatment step occurs following a stretching step. In the same field of endeavor of optical protective films for use in liquid crystal display devices ([0003], [0004]), Lee teaches that it is known to apply a heat treatment wherein a polymer is heated at the glass transition temperature or from 100C to 300C in order to maintain retardation in a film while achieving crystallization and stabilization of the protection film ([0064]). Further, Lee teaches that heat treatment may occur after a stretching step ([0064], e.g., “heat treating the stretched film in a pre-determined temperature range”). It therefore would have been obvious to have provided the heat treatment step of the PET film of modified Yamada at the glass transition temperature of the polymer or from 100C to 300C in order to maintain retardation in a film while achieving crystallization and stabilization of the protection film ([0064]). 	Modified Yamada fails to specifically teach that the polymer protective film is heat treated at a temperature below its glass transition temperature. However, in the same field of endeavor of films for use in display devices ([0005]), Lee ‘459 teaches that it is known that applying a heat treatment step to a polymer substrate may help reduce directivity of the film during the fabrication process ([0016], [0017], [0053]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have applied the heat treatment step at a temperature below the glass transition temperature of the film of modified Yamada in order to help reduce directivity of the film during the fabrication process ([0016], [0017], [0053]).	The Examiner notes that claim 1 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. In the present case, it is not clear that the process limitations provide structural limitations beyond the claimed polarizer and polarizer protection film having the claimed shrinkage stress. Therefore, modified Yamada is considered to teach the presently claimed polarizing plate structure.  
Regarding claims 2 and 3, because the film taught by Yamada is described as having substantially the same makeup as a film having the claimed properties (see present specification at, [0108], Table 1, e.g., a PET film having similar thickness and moisture permeability), it would be expected that the film of Yamada would have the presently claimed heat shrinkage stress properties under the claimed testing conditions (Yamada, [0095], [0096] and [0103], [0104]).
Regarding claims 4 and 5, Yamada additionally teaches that the polarizing plate may include an additional protective film that may be, for example, a polyarylate film (e.g., [0127] – [0129]). The present specification recites polyarylate films as being suitable for the additional polarizing plate protective films and thus films of this material would be expected to have a lower heat shrinkage stress than the corresponding first and second protective films (i.e., the PET films, [0103], [0104], [0024], and [0128]; see present specification at [0087]). Because the films taught by Yamada is described as having substantially the same makeup as a film having the claimed properties (see present specification at, [0108], Table 1, e.g., a PET film having similar thickness and moisture permeability and [0087]), it would be expected that the film of Yamada would have the presently claimed heat shrinkage stress properties under the claimed testing conditions (Yamada, [0095], [0096], [0103], [0104], [0128]).
Regarding claims 6-8, Yamada additionally teaches that the protective film may be a polyethylene based film having a moisture permeability of from 0 and 30 g/m2/day  and an in-plane retardation of greater than 5000 nm, and a (Yamada, Table 1, PET films, Examples 1-5; see also [0095], [0096] and [0103], [0104]).
Regarding claim 10, modified Yamada additionally teaches that the protective film may have a thickness of from 40 to 100 micrometers ([0096]; see Lee at [0064]).

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Higashio in view of Lee, in view of Lee ‘459, in view of Saneto et al. (US 2015/0062502, “Saneto”).
Regarding claim 11, Yamada teaches a liquid crystal display device comprising a polarizing plate comprising a polarizer ([0077], [0078]) and a polarizer protection film (e.g., [0083]). Yamada teaches that the polarizing protection film may be, for example, a polyethylene terephthalate film having a thickness of from 40 to 100 micrometers and a moisture permeability of between 0 and 30 g/m2/day ([0095], [0096] and [0103], [0104]). 	In the same field of endeavor of optical films for polarizing plates ([0004]), Higashio teaches a preferable shrinkage force for a film for use in a polarizer is less than 8 N/ 10 mm and that a shrinkage force on this range can effectively suppress brightness irregularities in the film due to the effect of heat treatments ([0031]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have reduced the shrinkage force for the films of Yamada, including the first protective film, to less than 8 N / 10 mm (including to within the presently claimed range) in order to effectively suppress brightness irregularities in the film due to the effect of heat treatments ([0031]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. Higashio additionally teaches that biaxially stretching a film under the influence of a heat treatment introduces compensation properties in both the thickness direction and the in-plane direction and it therefore would have been obvious to have employed a biaxially stretching step in order to provide the protective film with compensation properties in both the thickness direction and the in-plane direction ([0079]). 	Modified Yamada fails to specifically teach the heat treatment step presently claimed wherein the heat treatment step occurs following a stretching step. In the same field of endeavor of optical protective films for use in liquid crystal display devices ([0003], [0004]), Lee teaches that it is known to apply a heat treatment wherein a polymer is heated at the glass transition temperature or from 100C to 300C in order to maintain retardation in a film while achieving crystallization and stabilization of the protection film ([0064]). Further, Lee teaches that heat treatment may occur after a stretching step ([0064], e.g., “heat treating the stretched film in a pre-determined temperature range”). It therefore would have been obvious to have provided the heat treatment step of the PET film of modified Yamada at the glass transition temperature of the polymer or from 100C to 300C in order to maintain retardation in a film while achieving crystallization and stabilization of the protection film ([0064]). 	Modified Yamada fails to specifically teach that the polymer protective film is heat treated at a temperature below its glass transition temperature. However, in the same field of endeavor of films for use in display devices ([0005]), Lee ‘459 teaches that it is known that applying a heat treatment step to a polymer substrate may help reduce directivity of the film during the fabrication process ([0016], [0017], [0053]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have applied the heat treatment step at a temperature below the glass transition temperature of the film of modified Yamada in order to help reduce directivity of the film during the fabrication process ([0016], [0017], [0053]).	The Examiner notes that claim 1 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. In the present case, it is not clear that the process limitations provide structural limitations beyond the claimed polarizer and polarizer protection film having the claimed shrinkage stress. Therefore, modified Yamada is considered to teach the presently claimed polarizing plate structure.  		Yamada further teaches that the liquid crystal display device prevents bending when applying and removing from high humidity and high heat conditions ([0061]). Yamada fails to specifically teach the claimed bending properties under the claimed testing conditions, however, in the same field of endeavor of optical films ([0007]), Saneto teaches to adjust the humidity dimensional change directions of films within a laminate stack so as to suppress curling in the device ([0017], [0018]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the shrinkage directions of the films so as to be orthogonal to one another, including as claimed, in order to suppress curling within the device itself (Saneto, [0017], [0018]).
Regarding claim 12, Yamada teaches that the first protective film may have a moisture permeability of between 0 and 30 g/m2/day ([0095]).
Regarding claim 13, Yamada additionally teaches that the polarizing plates may include a protective film between the polarizers and the liquid crystal cell and that these films may be, for example, polyarylate films (e.g., [0127] – [0129]). The present specification recites polyarylate films as being suitable for the additional polarizing plate protective films and thus films of this material would be expected to have a lower heat shrinkage stress than the corresponding first and second protective films (i.e., the PET films, [0103], [0104], [0024], and [0128]; see present specification at [0087]). 
Regarding claims 14 and 15, Yamada additionally teaches that the first polarizer protective film may be a polyethylene based polarizer protective film having a retardation of greater than 5000 nm (e.g., [0085] and see [0024]).
Regarding claim 16, Yamada additionally teaches to maintain thin liquid crystal cell substrates on the order of less than 0.7 mm in order to maintain thinness in the device and it therefor would have been obvious to have provided liquid crystal cell substrates of that thickness in order to maintain a sufficiently thin device ([0007]).
Regarding claims 17 and 18, because the films taught by modified Yamada are described as having substantially the same makeup as those of the present invention (see present specification at, [0108], Table 1, e.g., a PET film having similar thickness and moisture permeability), it would be expected that the film of Yamada would have the presently claimed heat shrinkage stress properties under the claimed testing conditions (Yamada, [0095], [0096] and [0103], [0104]). Further, Saneto teaches to adjust the humidity dimensional change directions of films within a laminate stack so as to suppress curling in the device (Saneto, [0017], [0018]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the shrinkage directions of the films so as to be orthogonal to one another, including as claimed, in order to suppress curling within the device itself. It therefore would have been expected that a film having the claimed properties, which are either inherent to the device of modified Yamada or would have been obvious in view of the prior art, would also have the claimed bending distances under the claimed testing conditions.

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. 
Applicant first argues that Lee fails to teach that a biaxial stretching step is applied to the film prior to a heating step. The Examiner notes that Lee teaches that heating may occur after a stretching step ([0064]). As Applicant cites, Lee states “e.g., heat treating the stretched film in a  pre-determined temperature range” ([0064], i.e., heat treating a film that has been stretched). Further, as Applicant notes, Lee ‘459 teaches that the “temperature of the foregoing heat treatment process (SS2) may be within a range of below the glass transition temperature of the plastic substrate” ([0053]).  Indeed, rather than teaching that the application of a heat treatment below a film’s glass transition temperature is merely possible without providing a reason to do so, Lee ‘459 teaches that treating a film below its glass transition temperature may help to remove the heat directivity of the plastic film (see Lee ‘459, [0051] – [0053]). 	Applicant argues that Lee teaches that the film must be simultaneously stretched and heat-treated. The Examiner respectfully disagrees. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Please see MPEP §2123. As described above, Lee appears to teach that heating may occur after a stretching step ([0064]), stating that “heat treating the stretched film in a  pre-determined temperature range” ([0064], i.e., that heat treatment may be done on a film that has been stretched). 	Further, as described above, Higashio teaches that biaxially stretching a film under the influence of a heat treatment ([0079]). The Examiner therefore maintains that it would have been obvious to have biaxially stretched the film and then to have provided the heat treatment step of the PET film of modified Yamada at or below a glass transition temperature of the polymer or from 100C to 300C in order to maintain retardation in a film while achieving crystallization and stabilization of the protection film (Lee, [0064]) and to remove the heat directivity of the plastic film (see Lee ‘459, [0051] – [0053]).
The applicant asserts that unexpected results overcome the obviousness rejection.  The examiner respectfully disagrees.  Although the applicant appears to have shown that the results are preferred, the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Please see MPEP §716.02. The burden is on the applicant to establish results are unexpected and significant.  The evidence relied upon should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the claims, and of both statistical and practical significance.  See MPEP §716.02(b) and §716.02(d). The applicant is reminded that an affidavit or declaration must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP §716.02(e).
Applicant argues that none of the references teach that the heat shrinkage of the film is controllable by thermal treatment of the film below the glass transition temperature. However, the limitations to which Applicant refers are product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. In the present case, it is not clear that the process limitations provide structural limitations beyond the claimed polarizer and polarizer protection film having the claimed shrinkage stress. Therefore, the Examiner maintains that modified Yamada teaches both the structural and process limitations, to the extent they limit the structure itself, of the presently claimed polarizing plate.  
Therefore, claims 1-8 and 10-18 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782